Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawing filed on 2/21/20 has been approved by the examiner.

The following is an examiner’s statement of reasons for allowance: Guo et al (US 2019/0144987A1) discloses (see English translation) a mask assembly having sub-masks including curved sides (see Figs 2, 5 and para [0055]) and an OLED display includes a plurality of pixels arranged in a matrix (see para [0035]).   Kwon (US 2014/0319484A1, close prior art, discloses (see Figs 1 and 3 and para [0104], [0109], [0126]) a mask unit (MP1) having masking openings with curve edges and electrodes (E1, E2, E3) having pixel openings (OM1, Om2, OM3).  However, these pixel openings have not curved edge with an inner concave surface.  CN 208722880 U, the closest prior art of record, discloses (see Figs 3 and 4a-4c, paragraphs [0051] and [0055] of attached English translation) a pixel arrangement structure, a high-precision metal mask and a display device, wherein the pixel arrangement structure includes first (01), second (02) and third (03) sub-pixels formed through a high-precision metal mask corresponding to each of the first, second and third sub-pixel (see Figs 4a-4c), wherein the shape of the second sub-pixel 02 is a regular polygon, the more sides of the polygon, a circle or an ellipse, as shown in FIG. 1 and FIG. 3.  CN’880 or prior art of .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/